Filed 11/08/19                                                                                         Case 16-10015                                 Doc 753



                                                                      1 WEILAND GOLDEN GOODRICH LLP
                                                                        Jeffrey I. Golden, State Bar No. 133040
                                                                      2 jgolden@wgllp.com
                                                                        Ryan W. Beall, State Bar No. 313774
                                                                      3 rbeall@wgllp.com
                                                                        650 Town Center Drive, Suite 600
                                                                      4 Costa Mesa, California 92626
                                                                        Telephone 714-966-1000
                                                                      5 Facsimile      714-966-1002

                                                                      6 Attorneys for Debtor
                                                                        SOUTHERN INYO HEALTHCARE DISTRICT
                                                                      7

                                                                      8                        UNITED STATES BANKRUPTCY COURT

                                                                      9                          EASTERN DISTRICT OF CALIFORNIA

                                                                     10                                SACRAMENTO DIVISION

                                                                     11 In re                                     Case No. 1:16-bk-10015-FEC
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 SOUTHERN INYO HEALTHCARE                  Chapter 9
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                        DISTRICT,
                                                                     13
                                                                                  Debtor.                         WGG-6
                                                                     14
                                Tel 714-966-1000




                                                                     15                                           THIRD AMENDED PLAN FOR THE
                                                                                                                  ADJUSTMENT OF DEBTS OF SOUTHERN
                                                                     16                                           INYO HEALTHCARE DISTRICT

                                                                     17
                                                                                                                  Hearing
                                                                     18                                           Date:
                                                                                                                  Time:
                                                                     19                                           Place: 501 I. Street
                                                                     20                                                   Sacramento, CA 95814
                                                                                                                          Courtroom 28
                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          1243457.2                                                   THIRD AMENDED PLAN
Filed 11/08/19                                                                                                        Case 16-10015                                                                      Doc 753



                                                                      1                                                TABLE OF CONTENTS
                                                                      2                                                                                                                              Page
                                                                      3 I.        DEFINITIONS, INTERPRETATION AND RULES OF CONSTRUCTION .............. 3
                                                                      4           A.      Definition ..................................................................................................... 3
                                                                      5           B.      Rules of Construction ................................................................................ 10
                                                                      6 II.       TREATMENT AND DEADLINE FOR THE ASSERTION OF ADMINISTRATIVE
                                                                                  CLAIMS AND PROFESSIONAL CLAIMS ............................................................ 10
                                                                      7
                                                                                  A.      Treatment of Administrative Claims ........................................................... 10
                                                                      8
                                                                                  B.      Treatment of Professional Claims ............................................................. 11
                                                                      9
                                                                                  C.      Priority Claims in Chapter 9 ....................................................................... 12
                                                                     10
                                                                                  D.      Deadline for the Filing and Assertion of Postpetition Claims,
                                                                     11                   Administrative Claims, and Professional Claims ....................................... 13
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 III.
                                 650 Town Center Drive, Suite 600




                                                                                  DESIGNATION OF CLASSES OF CLAIMS ......................................................... 13
                                    Costa Mesa, California 92626




                                                                     13 IV.       TREATMENT OF CLAIMS ................................................................................... 14
                                                                     14           A.      Class 1 – Secured Claims ......................................................................... 14
                                Tel 714-966-1000




                                                                     15                   1.        Class 1A – Action Capital Corporation............................................ 14
                                                                     16                             a.        Impairment and Voting ......................................................... 14
                                                                     17                             b.        Treatment............................................................................. 14
                                                                     18                   2.        Class 1B – Bank of the West/Thermo Fisher Financial
                                                                                                    Services, Inc ................................................................................... 15
                                                                     19
                                                                                                    a.        Impairment and Voting ......................................................... 15
                                                                     20
                                                                                                    b.        Treatment............................................................................. 15
                                                                     21
                                                                                          3.        Class 1C – Canon Financial Services, Inc ...................................... 15
                                                                     22
                                                                                                    a.        Impairment and Voting ......................................................... 16
                                                                     23
                                                                                                    b.        Treatment............................................................................. 16
                                                                     24
                                                                                          4.        Class 1D – Cardinal Health 110, LLC ............................................. 16
                                                                     25
                                                                                                    a.        Impairment and Voting ......................................................... 16
                                                                     26
                                                                                                    b.        Treatment............................................................................. 16
                                                                     27
                                                                                          5.        Class 1E – Optum Bank, Inc ........................................................... 17
                                                                     28
                                                                          1243457.2                                                      i                                    THIRD AMENDED PLAN
Filed 11/08/19                                                                                                     Case 16-10015                                                                   Doc 753



                                                                     1                                        TABLE OF CONTENTS (cont.)
                                                                     2                                                                                                                         Page
                                                                     3                            a.       Impairment and Voting ......................................................... 17
                                                                     4                            b.       Treatment............................................................................. 17
                                                                     5                    6.      Class 1F – Vi Healthcare Finance, Inc............................................ 18
                                                                     6                            a.       Impairment and Voting ......................................................... 18
                                                                     7                            b.       Treatment............................................................................. 18
                                                                     8                    7.      Class 1G – Leasing Associates of Barrington ................................. 19
                                                                     9                            a.       Impairment and Voting ......................................................... 19
                                                                     10                           b.       Treatment............................................................................. 19
                                                                     11                   8.      Class 1H – General Electric Capital Corporation ............................ 19
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12
                                 650 Town Center Drive, Suite 600




                                                                                                  a.       Impairment and Voting ......................................................... 19
                                    Costa Mesa, California 92626




                                                                     13                           b.       Treatment............................................................................. 19
                                                                     14           B.      Class 2 – Post-Petition Contracts Not Terminated .................................... 20
                                Tel 714-966-1000




                                                                     15                   1.      Impairment and Voting.................................................................... 20
                                                                     16                   2.      Treatment ....................................................................................... 20
                                                                     17           C.      Class 3 – Terminated Post-Petition Contract Claims ................................. 20
                                                                     18                   1.      Impairment and Voting.................................................................... 20
                                                                     19                   2.      Treatment ....................................................................................... 20
                                                                     20                   3.      Class 5 Election .............................................................................. 20
                                                                     21           D.      Class 4 – General Unsecured Claims ....................................................... 21
                                                                     22                   1.      Impairment and Voting.................................................................... 21
                                                                     23                   2.      Treatment ....................................................................................... 21
                                                                     24                   3.      Class 5 Election .............................................................................. 21
                                                                     25           E.      Class 5 – Convenience Claims .................................................................. 21
                                                                     26                   1.      Impairment and Voting.................................................................... 21
                                                                     27                   2.      Treatment ....................................................................................... 22
                                                                     28 V.        ACCEPTANCE OR REJECTION ......................................................................... 22
                                                                          1243457.2                                                  ii                                  THIRD AMENDED PLAN
Filed 11/08/19                                                                                                         Case 16-10015                                                                     Doc 753



                                                                      1                                          TABLE OF CONTENTS (cont.)
                                                                      2                                                                                                                              Page
                                                                      3           A.       Voting of Claims ........................................................................................ 22
                                                                      4 VI.       TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ..... 22
                                                                      5           A.       Assumption of Executory Contracts and Unexpired Leases ...................... 22
                                                                      6           B.       Cure Payments .......................................................................................... 22
                                                                      7           C.       Rejection of Executory Contracts and Unexpired Leases ......................... 23
                                                                      8           D.       Claims Arising from Rejection ................................................................... 25
                                                                      9 VII.      IMPLEMENTATION AND MEANS FOR IMPLEMENTATION OF THIS PLAN .... 25
                                                                     10 VIII.     RESERVATION OF RIGHTS OF ACTION .......................................................... 27
                                                                     11 IX.       DISTRIBUTIONS ................................................................................................. 28
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12
                                 650 Town Center Drive, Suite 600




                                                                                  A.       Disbursing Agent ....................................................................................... 28
                                    Costa Mesa, California 92626




                                                                     13           B.       Delivery of Distributions ............................................................................. 28
                                                                     14           C.       Undeliverable Distributions ........................................................................ 28
                                Tel 714-966-1000




                                                                     15                    1.        Holding of Undeliverable Distributions ............................................ 28
                                                                     16                    2.        Notification and Forfeiture of Unclaimed Property .......................... 28
                                                                     17           D.       Distribution of Cash ................................................................................... 29
                                                                     18           E.       Timeliness of Payments ............................................................................ 29
                                                                     19           F.       Default and Cure ....................................................................................... 29
                                                                     20           G.       Compliance with Tax Requirements .......................................................... 30
                                                                     21           H.       Time Bar to Cash Payments...................................................................... 30
                                                                     22           I.       No De Minimis Distributions ...................................................................... 31
                                                                     23           J.       No Distributions on Account of Disputed Claims or Disallowed
                                                                                           Claims ....................................................................................................... 31
                                                                     24
                                                                                  K.       No Post-Petition Date Accrual ................................................................... 31
                                                                     25
                                                                          X.      DISPUTED CLAIMS............................................................................................. 32
                                                                     26
                                                                                  A.       Claim Objection Deadline .......................................................................... 32
                                                                     27
                                                                                  B.       Reserves, Payments and Distributions with Respect to
                                                                     28                    Disputed Claims ........................................................................................ 32
                                                                          1243457.2                                                      iii                                  THIRD AMENDED PLAN
Filed 11/08/19                                                                                                        Case 16-10015                                                                     Doc 753



                                                                      1                                         TABLE OF CONTENTS (cont.)
                                                                      2                                                                                                                             Page
                                                                      3 XI.       EFFECT OF CONFIRMATION............................................................................. 32
                                                                      4           A.      Discharge of the District ............................................................................ 32
                                                                      5           B.      Injunction ................................................................................................... 33
                                                                      6           C.      Term of Existing Injunctions or Stays ........................................................ 34
                                                                      7           D.      Exculpation ................................................................................................ 34
                                                                      8           E.      Good Faith Compromise ........................................................................... 34
                                                                      9 XII.      RETENTION OF AND CONSENT TO JURISDICTION ....................................... 35
                                                                     10 XIII.     CONDITIONS PRECEDENT................................................................................ 37
                                                                     11           A.      Condition Precedent to Confirmation ......................................................... 37
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12
                                 650 Town Center Drive, Suite 600




                                                                                  B.      Conditions Precedent to Effective Date ..................................................... 37
                                    Costa Mesa, California 92626




                                                                     13           C.      Waiver of Conditions Precedent to Effective Date ..................................... 37
                                                                     14           D.      Effect of Failure of Conditions ................................................................... 38
                                Tel 714-966-1000




                                                                     15           E.      No Admission of Liability ........................................................................... 38
                                                                     16 XIV.      MISCELLANEOUS PROVISIONS ....................................................................... 38
                                                                     17           A.      Dissolution of the Committee..................................................................... 38
                                                                     18           B.      Severability ................................................................................................ 38
                                                                     19           C.      Governing Law .......................................................................................... 39
                                                                     20           D.      Effectuating Documents and Further Transactions ................................... 39
                                                                     21           E.      Acceleration of Payments .......................................................................... 39
                                                                     22           F.      Delivery of Notices .................................................................................... 40
                                                                     23           G.      Notice of Effective Date ............................................................................. 40
                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          1243457.2                                                     iv                                   THIRD AMENDED PLAN
Filed 11/08/19                                                 Case 16-10015                                                                 Doc 753



            1                                                TABLE OF AUTHORITIES
            2                                                                                                                        Page(s)
            3 Statutes

            4 11 U.S.C. § 101(5) ............................................................................................................ 5

            5 11 U.S.C. § 102 .............................................................................................................. 10

            6 11 U.S.C. § 105 .............................................................................................................. 34

            7 11 U.S.C. § 362 .............................................................................................................. 34

            8 11 U.S.C. § 365 .............................................................................................................. 23

            9 11 U.S.C. § 501 ................................................................................................................ 3

           10 11 U.S.C. § 502(c) ...................................................................................................... 4, 18

           11 11 U.S.C. § 503(b) ...................................................................................................... 3, 12

           12 11 U.S.C. § 506(a) ............................................................................................................ 9

           13 11 U.S.C. § 507(a)(2).................................................................................................. 3, 12

           14 11 U.S.C. § 552(a) .......................................................................................................... 17

           15 11 U.S.C. § 553 ................................................................................................................ 9

           16 11 U.S.C. § 922 .............................................................................................................. 34

           17 11 U.S.C. § 941 ................................................................................................................ 3

           18 11 U.S.C. § 943 ................................................................................................................ 5

           19 11 U.S.C. § 943(b) .......................................................................................................... 37

           20 11 U.S.C. § 943(b)(3)...................................................................................................... 11

           21 11 U.S.C. § 943(b)(6)...................................................................................................... 37

           22 11 U.S.C. § 944 ........................................................................................................ 28, 32

           23 11 U.S.C. § 945 .............................................................................................................. 35

           24 11 U.S.C. § 1101(2) ........................................................................................................ 33

           25 11 U.S.C. § 1102(a)(1)...................................................................................................... 5

           26 11 U.S.C. § 1111(b) ........................................................................................................ 18

           27 11 U.S.C. § 1122 ............................................................................................................ 13

           28 11 U.S.C. § 1123(a) .......................................................................................................... 5
                 1243457.2                                                      v                                  THIRD AMENDED PLAN
Filed 11/08/19                                                Case 16-10015                                                                 Doc 753



            1                                          TABLE OF AUTHORITIES (cont.)
            2                                                                                                                       Page(s)
            3 11 U.S.C. § 1123(a)(1).................................................................................................... 13

            4 11 U.S.C. § 1124 .............................................................................................................. 7

            5 11 U.S.C. § 1125 .............................................................................................................. 6

            6 11 U.S.C. § 1129(b) ........................................................................................................ 22

            7 11 U.S.C. § 1142(b) ........................................................................................................ 36

            8 Cal. Gov’t Code § 53760................................................................................................. 34

            9 Cal. Health & Safety Code §§ 135, et seq. ....................................................................... 7

           10 Rules

           11 Fed. R. Bankr. P. 9006(a) ............................................................................................... 10

           12 Fed. R. Bankr. P. 8002 ..................................................................................................... 7

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                 1243457.2                                                     vi                                 THIRD AMENDED PLAN
Filed 11/08/19                                                                                         Case 16-10015                                         Doc 753



                                                                     1 CAVEAT: The Bankruptcy Court has not yet approved a disclosure statement with

                                                                     2 respect to the plan of adjustment of debts for Southern Inyo Healthcare District. The

                                                                     3 filing and distribution of this proposed plan is not intended and should not be

                                                                     4 construed as a solicitation of acceptance or rejection of the plan of adjustment of

                                                                     5 debts.

                                                                     6                     [This caveat shall be removed prior to solicitation]

                                                                     7

                                                                     8

                                                                     9

                                                                     10

                                                                     11
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13

                                                                     14
                                Tel 714-966-1000




                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          1243457.2                                 2                         THIRD AMENDED PLAN
Filed 11/08/19                                                                                                      Case 16-10015                                                Doc 753



                                                                      1             Southern Inyo Healthcare District (the "District" or "Debtor" or "SIHD"), a California

                                                                      2 local healthcare district and debtor under chapter 9 of the Bankruptcy Code, hereby

                                                                      3 proposes the following Third Amended Plan for the Adjustment of Debts (the "Plan")

                                                                      4 pursuant to section 941 of the Bankruptcy Code.1

                                                                      5             Please refer to the accompanying Disclosure Statement for a discussion of the

                                                                      6 District's history, operations, and financial condition, and for a summary and analysis of

                                                                      7 this Plan and other important information. The District encourages you to read this Plan

                                                                      8 and the Disclosure Statement in their entirety before voting to accept or reject this Plan.

                                                                      9 No other materials other than the Disclosure Statement and the associated Exhibits and

                                                                     10 Schedules have been approved for us in soliciting acceptance or rejections of this Plan.

                                                                     11 I.          DEFINITIONS, INTERPRETATION AND RULES OF CONSTRUCTION
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12             A.       Definition
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13                      1.      Administrative Claim means the costs or expenses of administration
                                                                     14 of the Chapter 9 Case not already paid by the District, allowed under section 503(b) and
                                Tel 714-966-1000




                                                                     15 entitled to priority under section 507(a)(2) to the extent made applicable in Chapter 9: (i)

                                                                     16 which the District agrees is an Allowed administrative expense; or (ii) which the

                                                                     17 Bankruptcy Court determines is an Allowed administrative expense. The District's consent

                                                                     18 to the Bankruptcy Court adjudicating Administrative Claim status is given without the

                                                                     19 District in any way consenting or agreeing that Claims for postpetition obligations of the

                                                                     20 District are or would be entitled to status as Administrative claims as "the actual necessary

                                                                     21 costs and expenses of preserving the estate" under section 503(b).

                                                                     22                      2.      Allowed means a claim that:
                                                                     23                              a.       Is asserted in a proof of Claim filed in compliance with section

                                                                     24             501 of the Bankruptcy Code and any applicable order of the Bankruptcy Court and

                                                                     25             as to which (i) no objection has been filed within the deadline established pursuant

                                                                     26             to Section X.A., (ii) the Bankruptcy Court has entered a Final Order allowing all or a

                                                                     27

                                                                     28       1
                                                                                  The definitions of capitalized terms used throughout this Plan are set forth in Section I.A.
                                                                          1243457.2                                                3                              THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                             Doc 753



                                                                      1           portion of such Claim (but only to the extent allowed), or (iii) the Bankruptcy Court

                                                                      2           has entered a Final Order under section 502(c) of the Bankruptcy Code estimating

                                                                      3           the amount of the Claim for purposes of allowance;

                                                                      4                         b.     Is subject to a stipulation between the District and the holder of

                                                                      5           such Claim providing for the allowance of such Claim; or

                                                                      6                         c.     Is a Professional Claim as to which the Bankruptcy Court has

                                                                      7           entered an order deeming such Claim as reasonable in whole or in part (but only to

                                                                      8           the extent deemed reasonable).

                                                                      9                  3.     Ballot means the ballot(s), in the form(s) approved by the Bankruptcy
                                                                     10 Court in the Plan Solicitation Order accompanying the Disclosure Statement and provided

                                                                     11 to each holder of a Claim entitled to vote or accept or reject this Plan.
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12                  4.     Bankruptcy Code means title 11 of the United States Code, as
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 amended from time to time, as applicable to the Chapter 9 case. Unless otherwise

                                                                     14 indicated, references in this Plan to "section _____" are to the specifically identified
                                Tel 714-966-1000




                                                                     15 section of the Bankruptcy Code.

                                                                     16                  5.     Bankruptcy Court means the United States Bankruptcy Court for the
                                                                     17 Eastern District of California, Sacramento Division, or such other court that lawfully

                                                                     18 exercises jurisdiction over the Chapter 9 case.

                                                                     19                  6.     Bankruptcy Rules means the Federal Rules of Bankruptcy
                                                                     20 Procedure, as amended from time to time, as applicable to the Chapter 9 Case, together

                                                                     21 with the local rules of the Bankruptcy Court applicable to the Chapter 9 Case. Unless

                                                                     22 otherwise indicated, references to "Bankruptcy Rules ____" are to the specifically

                                                                     23 identified rule of the Federal Rules of Bankruptcy Procedure.

                                                                     24                  7.     Bar Date means the applicable date by which a particular proof of
                                                                     25 claim must be filed, as established by this Plan or the Bankruptcy Court.

                                                                     26                  8.     Business Day means a day other than a Saturday, a Sunday, or any
                                                                     27 other day on which banking institutions in Los Angeles, California, are required or

                                                                     28 authorized to close by law or executive order.
                                                                          1243457.2                                      4                          THIRD AMENDED PLAN
Filed 11/08/19                                                                                            Case 16-10015                                               Doc 753



                                                                      1                9.     Cash means cash and cash equivalents, including, without limitation,
                                                                      2 withdrawable bank deposits, wire transfers, checks, and other similar items.

                                                                      3                10.    Chapter 9 Case means the case under chapter 9 of the Bankruptcy

                                                                      4 Code commenced by the District and styled as In re Southern Inyo Healthcare District,

                                                                      5 Case no. 2016-10015-FEC, currently pending in the Bankruptcy Court.

                                                                      6                11.    Claim has the meaning set forth in section 101(5).
                                                                      7                12.    Class means any group of Claims classified herein pursuant to
                                                                      8 section 1123(a).

                                                                      9                13.    Collateral means any property or interest in property of the District
                                                                     10 subject to a lien or security interest that is not subject to avoidance under the Bankruptcy

                                                                     11 Code or otherwise invalid under the Bankruptcy Code or applicable federal and/or state
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 law.
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13                12.    Committee means the Official Committee of Unsecured Creditors of
                                                                     14 Southern Inyo Healthcare District, appointed in the Chapter 9 case by the Office of the
                                Tel 714-966-1000




                                                                     15 United States Trustee pursuant to section 1102(a)(1) of the Bankruptcy Code.

                                                                     16                13.    Confirmation Date means the date on which the Bankruptcy Court
                                                                     17 enters the Confirmation Order.

                                                                     18                14.    Confirmation Hearing means the hearing to be conducted by the
                                                                     19 Bankruptcy Court regarding confirmation of this Plan, as such hearing may be adjourned,

                                                                     20 reconvened or continued from time to time.

                                                                     21                15.    Confirmation Order means the order of the Bankruptcy Court
                                                                     22 confirming this Plan pursuant to section 943 of the Bankruptcy Code.

                                                                     23                16.    Convenience Class Claim means any Allowed Claim that is greater
                                                                     24 than $0.00 in Allowed amount and less than or equal to $250 in Allowed amount.

                                                                     25                17.    Disallowed means a Claim or portion thereof that: (i) has been
                                                                     26 disallowed by a Final Order of the Bankruptcy Court; (ii) has been listed by the District in

                                                                     27 its list of creditors, as it may be amended from time to time, in the amount of $0.00 or an

                                                                     28 unknown amount, or as contingent, disputed, or unliquidated, and as to which no proof of
                                                                          1243457.2                                    5                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                             Case 16-10015                                               Doc 753



                                                                      1 claim has been filed by the applicable deadline or deemed timely pursuant to any Final

                                                                      2 Order of the Bankruptcy Court; (iii) as to which the holder thereof has agreed to be equal

                                                                      3 to $0.00 or to be withdrawn, disallowed or expunged; or (iv) has not been listed in the list

                                                                      4 of creditors and as to which no proof of claim has been filed by the applicable deadline or

                                                                      5 deemed timely pursuant to a Final Order of the Bankruptcy Court.

                                                                      6                18.    Disclosure Statement means the disclosure statement, and all
                                                                      7 exhibits and schedules incorporated therein, that relates to this Plan and that is approved

                                                                      8 by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code, as the same

                                                                      9 may be amended, modified or supplemented in accordance with the Bankruptcy Code.

                                                                     10                19.    Disputed Claim means any Claim or portion thereof that has not
                                                                     11 become Allowed and that is not Disallowed. In the event that any part of a Claim is
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 disputed, except as otherwise provided in this Plan, such Claim shall be deemed disputed
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 in its entirety for purposes of distribution under and voting on this Plan unless the District

                                                                     14 in its sole discretion agrees otherwise. Without limiting the foregoing, a Claim that is the
                                Tel 714-966-1000




                                                                     15 subject of a pending application, motion, complaint, objection, or any other legal

                                                                     16 proceeding seeking to disallow, limit, reduce, subordinate, or estimate such Claim shall be

                                                                     17 deemed to be disputed.

                                                                     18                20.    District means the Southern Inyo Healthcare District, a California
                                                                     19 local healthcare district and debtor in the Chapter 9 Case.

                                                                     20                21.    District Assets means any and all property, whether real or
                                                                     21 personal, tangible or intangible, in which the District holds an interest.

                                                                     22                22.    Effective Date means the first Business Day after the Confirmation
                                                                     23 Date on which the conditions specified in Section XIII.B of the Plan have been satisfied or

                                                                     24 waived.

                                                                     25                23.    Eligibility Contest means, collectively, the trial on the District's
                                                                     26 eligibility to be a debtor under Chapter 9 of the Bankruptcy Code and all ancillary and

                                                                     27 related pleadings, discovery, hearings, and actions.

                                                                     28
                                                                          1243457.2                                     6                         THIRD AMENDED PLAN
Filed 11/08/19                                                                                                Case 16-10015                                           Doc 753



                                                                      1                 24.    Exculpated Party means the District as well as its predecessors,
                                                                      2 successors, assigns and present and former affiliates and subsidiaries, and each of their

                                                                      3 respective current and former officers, directors, principals, employees, shareholders,

                                                                      4 members (including ex officio members), partners, agents, financial advisors, attorneys,

                                                                      5 accountants, investment bankers, investment advisors, consultants, representatives, and

                                                                      6 other professionals, and any individual or entity claiming by or through any of them;

                                                                      7 provided, however, HCCA as well as its predecessors, successors, assigns and present

                                                                      8 and former affiliates and subsidiaries, and each of their respective current and former

                                                                      9 officers, directors, principals, employees, shareholders, members (including ex officio

                                                                     10 members), partners, and agents shall not constitute an Exculpated Party.

                                                                     11                 25.    Final Order means an order to which (a) no timely appeal has been
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 filed challenging the order or, (b) if a timely appeal has been filed, no order staying the
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 effect of the order has been requested or entered. A notice of appeal shall be deemed

                                                                     14 timely if filed within the time allotted under Bankruptcy Rule 8002.
                                Tel 714-966-1000




                                                                     15                 26.    Force 10 means Force 10 Partners LLC, financial advisor for the
                                                                     16 District in connection with the Bankruptcy Case.

                                                                     17                 27.    GE HFS means General Electric Healthcare Financial Services.
                                                                     18                 28.    General Unsecured Claim means any unsecured Claim that is not (i)
                                                                     19 an Administrative Claim, (ii) a Professional Claim, (iii) a Secured Claim, or (iv) a Post-

                                                                     20 Petition Claim.

                                                                     21                 29.    HCCA means Healthcare Conglomerates Associates, the company
                                                                     22 previously employed by the District to manage and restructure the operations of the

                                                                     23 District's facilities and services.

                                                                     24                 30.    Health & Safety Code means the California Health and Safety Code
                                                                     25 (Cal. Health & Safety Code §§ 135, et seq.).

                                                                     26                 31.    Impaired means a Claim or Interest that is impaired within the
                                                                     27 meaning of section 1124 of the Bankruptcy Code.

                                                                     28
                                                                          1243457.2                                     7                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                            Case 16-10015                                            Doc 753



                                                                      1                32.    Notice of Effective Date shall have the meaning ascribed to such
                                                                      2 phrase in Section XIV.G of the Plan.

                                                                      3                33.    Optum means Optum Bank, Inc. as well as its predecessors,
                                                                      4 successors, assigns and present and former affiliates and subsidiaries, and each of their

                                                                      5 respective current and former officers, directors, principals, employees, shareholders,

                                                                      6 members (including ex officio members), partners, agents, financial advisors, attorneys,

                                                                      7 accountants, investment bankers, investment advisors, consultants, representatives, and

                                                                      8 other professionals, and any individual or entity claiming by or through any of them.

                                                                      9                34.    Optum Adversary means the adversary proceeding commenced by
                                                                     10 the District against Optum in the Bankruptcy Court, through which the District seeks to

                                                                     11 invalidate the Optum Loan, set aside the associated security interest, and disallow the
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 Optum Claim.
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13                35.    Optum Claim means the proof of claim filed by Optum against the
                                                                     14 District in the Chapter 9 Case—namely, proof of claim number 25—and any amendments
                                Tel 714-966-1000




                                                                     15 thereto.

                                                                     16                36.    Optum Loan means the loan given to the District by Optum pursuant
                                                                     17 to the Business Loan Agreement dated February 20, 2015 and as reflected in the

                                                                     18 Promissory Note dated February 20, 2015, the Commercial Security Agreement dated

                                                                     19 February 20, 2015, and other associated documents, and set to mature on February 20,

                                                                     20 2025.

                                                                     21                37.    Petition Date means January 4, 2016.
                                                                     22                38.    Plan means this Third Amended Plan for the Adjustment of Debts,
                                                                     23 together with all Exhibits hereto, each in their present form or as they may be altered,

                                                                     24 amended or modified from time to time in accordance with the provisions of this Plan, the

                                                                     25 Confirmation Order, the Bankruptcy Code, and the Bankruptcy Rules.

                                                                     26                39.    Plan Exhibits means the pleading titled Exhibits to Third Amended
                                                                     27 Plan for the Adjustment of Debts of Southern Inyo Healthcare District and Disclosure

                                                                     28
                                                                          1243457.2                                   8                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                             Case 16-10015                                             Doc 753



                                                                      1 Statement Relating Thereto. Unless otherwise stated, any reference contained herein to

                                                                      2 an "Exhibit" refers to an exhibit appended to the Plan Exhibits.

                                                                      3                40.     Plan Solicitation Order means the order by which the Bankruptcy
                                                                      4 Court approved the Disclosure Statement as containing adequate information for the

                                                                      5 purpose of dissemination and solicitation of votes on and confirmation of this Plan and

                                                                      6 established certain rules, deadlines, and procedures for the solicitation of votes with

                                                                      7 respect to and the balloting of this Plan.

                                                                      8                41.     Post-Petition Claim means any Claim asserted against the District
                                                                      9 relating to a debt incurred by the District after the Petition Date.

                                                                     10                42.     Pre-Confirmation Date Claim means a Claim against the District
                                                                     11 that arose prior to the Confirmation Date.
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12                43.     Professional means each or any of the law firm of Weiland Golden
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 Goodrich LLP, general insolvency counsel or the District, Nave Cortell LLP, general

                                                                     14 counsel for the District, Force 10, and Province, and may include any special counsel
                                Tel 714-966-1000




                                                                     15 employed by the District.

                                                                     16                44.     Professional Claim means a Claim asserted by a Professional.
                                                                     17                45.     Province means Province, Inc., the former financial advisor for the
                                                                     18 District in the course of the Chapter 9 Case.

                                                                     19                46.     Rights of Action means any rights, claims, or causes of action
                                                                     20 owned by, accruing to, or assigned to the District pursuant to the Bankruptcy Code or

                                                                     21 pursuant to any contract, statute, or legal theory, including, without limitation, any rights to,

                                                                     22 claims, or cause of action for recovery under any policies of insurance issued to or on

                                                                     23 behalf of the District.

                                                                     24                47.     Secured Claim means a Claim that is secured, in whole or in part, (a)
                                                                     25 by a lien that is not void or otherwise subject to avoidance or subordination under the

                                                                     26 Bankruptcy Code or applicable non-bankruptcy law, or (b) as a result of rights of setoff

                                                                     27 under section 553 of the Bankruptcy Code, but in any event only to the extent of the value,

                                                                     28 determined in accordance with section 506(a) of the Bankruptcy Code, of the holder's
                                                                          1243457.2                                     9                         THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                            Doc 753



                                                                      1 interest in the District's interest in property or to the extent of the amount subject to such

                                                                      2 setoff, as the case may be.

                                                                      3                  48.    SNF means the skilled nursing facility owned and operated by the
                                                                      4 District.

                                                                      5                  49.    Unimpaired means a Claim that is not Impaired.
                                                                      6           B.     Rules of Construction
                                                                      7           The following rules of construction apply to this Plan: (a) unless otherwise

                                                                      8 specified, all references in this Plan to "Sections" and "Exhibits" are to the respective

                                                                      9 Sections in or Exhibits to this Plan, as the same may be amended or modified from time to

                                                                     10 time; (b) the headings in this Plan are for convenience of reference only and do not limit or

                                                                     11 otherwise affect the provisions of this Plan; (c) words denoting the singular number
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 include the plural number and vice versa; (d) the rules of construction set forth in Section
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 102 of the Bankruptcy Code apply; (e) in computing any period of time prescribed or

                                                                     14 allowed by this Plan, the provisions of Bankruptcy Rule 9006(a) apply; and (f) the words
                                Tel 714-966-1000




                                                                     15 "herein," "hereof," "hereto," "hereunder," and others of similar import refer to this Plan as a

                                                                     16 whole and not to any particular Section, subsection, or clause contained in this Plan.

                                                                     17 II.       TREATMENT AND DEADLINE FOR THE ASSERTION OF ADMINISTRATIVE
                                                                     18           CLAIMS AND PROFESSIONAL CLAIMS
                                                                     19           A.     Treatment of Administrative Claims
                                                                     20           Except to the extent that the holder of an Allowed Administrative Claim agrees to a

                                                                     21 different treatment, the District or its agent shall pay to each holder of an Allowed

                                                                     22 Administrative Claim, in full satisfaction, release, and discharge of such Allowed

                                                                     23 Administrative Claim, Cash in an amount equal to such Allowed Administrative Claim on

                                                                     24 the later of (i) the Effective Date or (ii) the date on which such Claim becomes an Allowed

                                                                     25 Administrative Claim, or as soon thereafter as is practicable. Three creditors have

                                                                     26 asserted administrative expense claims that are provided for in the projections attached

                                                                     27 hereto: Advanced Medical Personnel Services, Advanced Medical Staffing, and Rapid

                                                                     28 Temp, Inc. The District has responded to motions by Advanced Medical Staffing and
                                                                          1243457.2                                     10                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                                     Case 16-10015                                                      Doc 753



                                                                      1 Rapid Temp, Inc. and asserts that these creditors do not have administrative claims. The

                                                                      2 Court will hold a hearing on such motions on November 12, 2019. The District has noted

                                                                      3 the proof of claim filed by Advanced Medical Personnel Services and will object to the

                                                                      4 proof of claim to the extent that it asserts an administrative claim. If the Court finds that

                                                                      5 these entities have administrative claims, they will be paid in the manner listed above.

                                                                      6 There are two allowed administrative claims: Source Media in the amount of $3,007.50,

                                                                      7 and Up-to-Date in the amount of $3,618.00 which will both be paid in full on the Effective

                                                                      8 Date.

                                                                      9             B.      Treatment of Professional Claims
                                                                     10             Pursuant to section 943(b)(3), all amounts paid or to be paid following the Effective

                                                                     11 Date for services or expenses in the Chapter 9 Case or incident to the Plan must be
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 disclosed to the Bankruptcy Court and must be reasonable. Each Professional Claim is
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 placed into either Class 3 or Class 4, depending upon the date of its retainer with the

                                                                     14 District, and will share in the distribution with unsecured creditors, unless otherwise
                                Tel 714-966-1000




                                                                     15 agreed upon by the District in its sole authority.2

                                                                     16             The District estimates that the attorneys’ fees incurred by Baker & Hostetler LLP

                                                                     17 (“Baker”) for services rendered to the District prior to the Effective Date shall total

                                                                     18 approximately $825,000. Baker will be placed in Class 3.

                                                                     19             The District estimates that Nave Cortell LLP and Province shall have Professional

                                                                     20 Claims in the amount of approximately $70,000 and $20,761.75, respectively, as of the

                                                                     21 Effective Date and are each treated under Class 3.

                                                                     22             The District estimates that Foley & Lardner LLP shall have Professional Claims in

                                                                     23 the amount of approximately $506,649 as of the Effective Date and will be treated under

                                                                     24 Class 4.

                                                                     25

                                                                     26
                                                                              2
                                                                                  The treatment of Professional Claims provided herein shall not in any way limit the rights of any
                                                                     27 professional employed by the District seeking compensation for services provided following the Effective
                                                                          Date. The amounts listed in this Section are estimates of the Professional Claims and shall not in any way
                                                                     28 be interpreted as a limitation on the amount of the Professional Claims.
                                                                          1243457.2                                               11                             THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                            Doc 753



                                                                      1           The District estimates that Weiland Golden Goodrich LLP shall have Professional

                                                                      2 Claims in the amount of approximately $200,000 as of the Effective Date and will be

                                                                      3 treated under Class 4.

                                                                      4           The District estimates that Dentons, Bingham Greenebaum and Cohen & Grisby

                                                                      5 shall have Professional Claims in the amount of approximately $56,800 as of the Effective

                                                                      6 Date and will be treated under Class 4.

                                                                      7           The District estimates that The Shinbrot Firm shall have Professional Claims in the

                                                                      8 amount of approximately $74,335 as of the Effective Date and will be treated under Class

                                                                      9 4.

                                                                     10           The District estimates that Hahn Fife shall have Professional Claims in the amount

                                                                     11 of approximately $65,000 as of the Effective Date and will be treated under Class 4.
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12           The District does not consent to the Bankruptcy Court adjudicating whether any
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 other individual or entity constitutes a Professional or may assert a Professional Claim.

                                                                     14 The District solely consents to the Bankruptcy Court adjudicating the reasonableness of
                                Tel 714-966-1000




                                                                     15 the services rendered and costs incurred by the Professionals for which compensation

                                                                     16 and/or reimbursement is sought.

                                                                     17           The District, in the ordinary course of its business, and without the requirement for

                                                                     18 Bankruptcy Court approval, may pay for professional services rendered and costs

                                                                     19 incurred following the Effective Date.

                                                                     20           C.     Priority Claims in Chapter 9
                                                                     21           The only priority claims incorporated into chapter 9 through section 901 are those

                                                                     22 allowed under section 503(b) and entitled to priority under section 507(a)(2). The

                                                                     23 treatment of all such Administrative Claims is set forth immediately above in Sections II.A

                                                                     24 and II.B. No other kinds of priority claims set forth in section 507 are recognized in chapter

                                                                     25 9 cases.

                                                                     26

                                                                     27

                                                                     28
                                                                          1243457.2                                     12                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                             Case 16-10015                                           Doc 753



                                                                      1           D.    Deadline for the Filing and Assertion of Postpetition Claims,
                                                                      2                 Administrative Claims, and Professional Claims
                                                                      3           All proofs of claim for Claims arising on or after the Petition Date, and
                                                                      4 requests for payment or any other means of preserving and obtaining payment of

                                                                      5 Administrative Claims that have not been paid, released, or otherwise settled, and

                                                                      6 all requests for a determination regarding the reasonableness of Professional

                                                                      7 Claims, must be filed with the Bankruptcy Court and served upon the District no

                                                                      8 later than thirty (3) days before the date set for the Confirmation Hearing. Any proof

                                                                      9 of claim for Claims arising on or after the Petition Date, or request for payment of an

                                                                     10 Administrative Claim or a Professional Claim that is not timely filed will be forever barred

                                                                     11 and holders of such Claims shall be barred from asserting such Claims in any manner
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 against the District.
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 III.      DESIGNATION OF CLASSES OF CLAIMS
                                                                     14           Pursuant to sections 1122 and 1123(a)(1), made applicable to chapter 9 via section
                                Tel 714-966-1000




                                                                     15 901, all Claims other than Administrative Claims and Professional Claims are classified for

                                                                     16 all purposes, including voting, confirmation, and distribution pursuant to this Plan, as

                                                                     17 follows:

                                                                     18           Class 1 – Secured Claims

                                                                     19                 Class 1A – Action Capital Corporation

                                                                     20                 Class 1B – Bank of the West

                                                                     21                 Class 1C – Canon Financial Services, Inc.

                                                                     22                 Class 1D – Cardinal Health 110, LLC

                                                                     23                 Class 1E – Optum Bank, Inc.

                                                                     24                 Class 1F – Vi Healthcare Finance, Inc.

                                                                     25                 Class 1G – Leasing Associates of Barrington

                                                                     26                 Class 1H – General Electric Healthcare Financial Services

                                                                     27           Class 2 – Post-Petition Contracts Not Terminated

                                                                     28           Class 3 – Terminated Post-Petition Contract Claims
                                                                          1243457.2                                   13                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                                    Case 16-10015                                                    Doc 753



                                                                      1             Class 4 – General Unsecured Claims

                                                                      2             Class 5 – Convenience Class Claims

                                                                      3 IV.         TREATMENT OF CLAIMS
                                                                      4             A.      Class 1 – Secured Claims3
                                                                      5                     1.      Class 1A – Action Capital Corporation
                                                                      6             Class 1A consists of the Claim asserted by Action Capital Corporation (also known

                                                                      7 as Coast to Coast Healthcare) in the amount of $185,600.35, which is purportedly secured

                                                                      8 by all accounts receivable of the District arising on or before January 31, 2015.

                                                                      9                             a.      Impairment and Voting

                                                                     10             Class 1A is Impaired by this Plan since the treatment of this Class will affect the

                                                                     11 legal, equitable, or contractual rights of Action Capital Corporation. Accordingly, this Class
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 is entitled to vote to accept or reject the Plan in accordance with the Plan Solicitation
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 Order.

                                                                     14                             b.      Treatment
                                Tel 714-966-1000




                                                                     15             Action Capital Corporation's Class 1A Claim is purportedly secured solely by

                                                                     16 accounts receivable generated on or before January 31, 2015, which the District

                                                                     17 estimates to be worth $0.00. Accordingly, in full satisfaction, release and discharge of the

                                                                     18 Class 1A Claim, Action Capital Corporation shall receive an allowed General Unsecured

                                                                     19 Claim in the amount of $185,600.35, which shall be included in and treated in accordance

                                                                     20 with the treatment provided for Class 4 claims.

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25
                                                                              3
                                                                                  In Schedule D, the District scheduled as Secured Claims certain Claims asserted by General Electric
                                                                     26 Capital Corporation, HCCA, Marlin Leasing Corporation, Siemens Healthcare Diagnostics, Inc. (also known
                                                                          as Siemens Financial Services, Inc.), and U.S. Foods, Inc. The foregoing claimants are not treated as
                                                                     27 Secured creditors under the Plan for the reasons set forth in Section V.A.5 of the Disclosure Statement.

                                                                     28
                                                                          1243457.2                                             14                            THIRD AMENDED PLAN
Filed 11/08/19                                                                                                  Case 16-10015                                                     Doc 753



                                                                      1                   2.      Class 1B – Bank of the West/Thermo Fisher Financial Services,
                                                                      2                           Inc.
                                                                      3           Class 1B consists of the Claims asserted by Bank of the West in the amount of

                                                                      4 $7,189.61 and Thermo Fisher Financial Services, Inc. in the amount of $12,443.46,4 which

                                                                      5 are purportedly secured by an Abbott iSTAT 1 Upgrade from 200 Series and the related

                                                                      6 equipment and documentation.

                                                                      7                           a.      Impairment and Voting

                                                                      8           Class 1B is Impaired by this Plan since the treatment of this Class will affect the

                                                                      9 legal, equitable, or contractual rights of Bank of the West and/or Thermo Fisher Financial

                                                                     10 Services, Inc. Accordingly, this Class is entitled to vote to accept or reject the Plan in

                                                                     11 accordance with the Plan Solicitation Order.
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12                           b.      Treatment
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13           In full satisfaction, release and discharge of the Class 1B Claims, the District shall

                                                                     14 surrender to BOW or Thermo the collateral for the underlying agreements—namely, one
                                Tel 714-966-1000




                                                                     15 Abbott iSTAT 1 Upgrade from 200 Series and the related equipment and documentation.

                                                                     16 The District shall surrender the subject equipment and documentation on or as soon as

                                                                     17 practicable following the Effective Date. The remainder of the Claim asserted by BOW and

                                                                     18 Thermo shall be allowed as a General Unsecured Claim in Class 4 in accordance with the

                                                                     19 Proofs of Claim filed by BOW and Thermo.

                                                                     20                   3.      Class 1C – Canon Financial Services, Inc.
                                                                     21           Class 1C consists of the Claim asserted by Canon Financial Services, Inc. in the

                                                                     22 amount of $84,275.90, which is purportedly secured by certain office equipment subject to

                                                                     23 the agreements by and between the District and Canon Financial Services, Inc. or its

                                                                     24 affiliates.

                                                                     25

                                                                     26       4
                                                                             Bank of the West and Thermo Fisher Financial Services, Inc. each filed proofs of claim asserting
                                                                        secured claims in the subject collateral. Per the documentation provided in support of the proofs of claim, it
                                                                     27 appears that Thermo Fisher Financial Services, Inc. assigned its rights under the agreement with the District
                                                                        to Bank of the West in or about June 2013. Accordingly, under this Plan, the Claims asserted by Bank of the
                                                                     28 West and Thermo Fisher Financial Services, Inc. are treated as one and the same.
                                                                          1243457.2                                           15                             THIRD AMENDED PLAN
Filed 11/08/19                                                                                                    Case 16-10015                                                        Doc 753



                                                                      1                            a.       Impairment and Voting

                                                                      2           Class 1C is Impaired by this Plan since the treatment of this Class will affect the

                                                                      3 legal, equitable, or contractual rights of Canon Financial Services, Inc. Accordingly, this

                                                                      4 Class is entitled to vote to accept or reject the Plan in accordance with the Plan

                                                                      5 Solicitation Order.

                                                                      6                            b.       Treatment

                                                                      7           In full satisfaction, release and discharge of the Class 1C Claim, the District shall

                                                                      8 surrender to Canon the collateral for the underlying agreement. The District shall

                                                                      9 surrender the subject equipment and documentation on or as soon as practicable

                                                                     10 following the Effective Date. The remainder of the Claim asserted by Canon shall be

                                                                     11 allowed as a General Unsecured Claim in Class 4 in accordance with the proof of Claim
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 filed by Canon.
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13                    4.      Class 1D – Cardinal Health 110, LLC
                                                                     14           Class 1D consists of the Claim asserted by Cardinal Health 110, LLC in the amount
                                Tel 714-966-1000




                                                                     15 of $838.28, which is purportedly secured by certain funds presently held by Cardinal

                                                                     16 Health 110, LLC.

                                                                     17                            a.       Impairment and Voting

                                                                     18           Class 1D is Unimpaired by this Plan since the treatment of this Class will not affect

                                                                     19 the legal, equitable, or contractual rights of Cardinal Health 110, LLC. Accordingly, this

                                                                     20 Class is not entitled to vote to accept or reject this Plan in accordance with the Plan

                                                                     21 Solicitation Order.5

                                                                     22                            b.       Treatment

                                                                     23           In full satisfaction, release and discharge of the Class 1D Claim, Cardinal Health

                                                                     24 110, LLC shall be entitled to retain the funds presently in its possession, which total

                                                                     25 $838.28. The remainder of the Claim asserted by Cardinal Health 110, LLC shall be

                                                                     26

                                                                     27       5
                                                                              The Unimpaired status of the Class 1D Claim held by Cardinal Health 110, LLC shall not affect the
                                                                        right of Cardinal Health 11, LLC, if any, to cast a vote for or against the Plan on account of the portion of its
                                                                     28 Claim categorized as a General Unsecured Claim in Class 4.
                                                                          1243457.2                                              16                             THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                               Doc 753



                                                                      1 allowed as a General Unsecured Claim in Class 4 in accordance with the proof of Claim

                                                                      2 filed by Cardinal Health 110, LLC with the Bankruptcy Court.

                                                                      3                  5.     Class 1E – Optum Bank, Inc.
                                                                      4           Class 1E is comprised of the Disputed Claim asserted by Optum in the amount of

                                                                      5 $2,556,473.27, which is purportedly secured by the District’s real property as well as

                                                                      6 personal property and general intangible assets to the extent not limited by 11 U.S.C.

                                                                      7 § 552(a). The validity and enforceability of the Optum Claim is the subject of the Optum

                                                                      8 Adversary.

                                                                      9                         a.     Impairment and Voting

                                                                     10           Class 1E is Impaired by this Plan since the treatment of this Class will affect the

                                                                     11 legal, equitable, or contractual rights of Optum. As Class 1E is comprised solely of the
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 Disputed Claim of Optum, Class 1E is not entitled to vote on the Plan; however, the
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 District and Optum entered into a stipulation permitting Optum to vote in Class 1E. As

                                                                     14 such, Class 1E is entitled to vote to accept or reject the Plan in accordance with the Plan
                                Tel 714-966-1000




                                                                     15 Solicitation Order.

                                                                     16                         b.     Treatment

                                                                     17           As a Disputed Claim, the Optum Claim shall not receive any distributions under the

                                                                     18 Plan unless and until a court of competent jurisdiction enters a Final Order allowing the

                                                                     19 Optum Claim. If the Optum Claim is adjudged valid, enforceable and secured in whole or

                                                                     20 in part, the District shall pay Optum Cash in an amount equal to the portion of the Optum

                                                                     21 Claim allowed as a Secured Claim, which may include interest and costs and expenses

                                                                     22 incurred by Optum in association with the underlying loan, to the extent permitted under

                                                                     23 the Optum loan agreement and allowed by the Court, no later than one hundred and

                                                                     24 sixteen (116) months following the entry of a Final Order allowing the Optum Claim. If the

                                                                     25 Optum Claim is adjudged valid and enforceable but not wholly secured, the portion of the

                                                                     26 Optum Claim adjudged to be a Secured Claim, which may include interest and costs and

                                                                     27 expenses incurred by Optum in association with the underlying loan, to the extent

                                                                     28 permitted under the Optum loan agreement and allowed by the Court, shall be treated
                                                                          1243457.2                                     17                         THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                              Doc 753



                                                                      1 pursuant to the preceding sentence and any order(s) entered in the Optum Adversary and

                                                                      2 the remaining Allowed Claim shall be treated as an unsecured claim pursuant to Class 4.

                                                                      3 If the Optum Claim is adjudged invalid and unenforceable, Class 1E shall not receive any

                                                                      4 distributions under the Plan. Optum shall retain any and all valid liens granted under the

                                                                      5 Optum Loan Documents until any such lien is invalidated or Optum’s secured claim is paid

                                                                      6 in full. Among other things, Optum contends that it has a security interest in any and all

                                                                      7 recoveries obtained on account of any breach of contract claim which may be asserted

                                                                      8 against HCCA, a contention which the District disputes. Optum shall have until five (5)

                                                                      9 business days after the entry of a final judgment in the Optum Adversary to make an

                                                                     10 election under 11 U.S.C. § 1111(b).

                                                                     11                  6.     Class 1F – Vi Healthcare Finance, Inc.
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12           Class 1F is comprised of any and all funds advanced to the District by ViHF
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 pursuant to the ViHF LOC. The anticipated balance of the ViHF LOC on the Effective Date

                                                                     14 is $1,423,418.72. The Class 1F Claim is purportedly secured in accordance with the terms
                                Tel 714-966-1000




                                                                     15 of the ViHF LOC to the extent permitted under California law. The Class 1F Claim

                                                                     16 constitutes a Disputed Claim under the Plan.

                                                                     17                         a.     Impairment and Voting

                                                                     18           Class 1F is Impaired by the Plan since the treatment of this Class will affect the

                                                                     19 legal, equitable, or contractual rights of ViHF; however, as comprised of a Disputed Claim,

                                                                     20 this Class is not entitled to vote to accept or reject the Plan in accordance with the Plan

                                                                     21 Solicitation Order.

                                                                     22                         b.     Treatment

                                                                     23           The treatment of Class 1F shall depend on the outcome of the ViHF Adversary and

                                                                     24 the 502(c) motion to estimate claim. If the District succeeds in disallowing the ViHF Claim

                                                                     25 in its entirety, Class 1F shall not receive any distributions under the Plan. If the

                                                                     26 Bankruptcy Court allows the ViHF Claim as a subordinated claim and transfers any

                                                                     27 security interest(s) associated therewith to the District, the ViHF Claim shall be treated in

                                                                     28 a separate class of subordinated Claims—Class 6. Class 6 shall receive a distribution
                                                                          1243457.2                                     18                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                              Doc 753



                                                                      1 equal to three percent (3%) of the total claims in the Class, which shall be paid in a lump

                                                                      2 sum within one hundred and twenty (120) days after entry of an order subordinating the

                                                                      3 ViHF Claim. If the Bankruptcy Court allows the ViHF Claim as a Class 1F Claim, the

                                                                      4 District shall pay the Allowed Secured Claim of ViHF in full from the proceeds of the tax

                                                                      5 revenues upon which ViHF's claim is allegedly secured. If the Bankruptcy Court allows the

                                                                      6 ViHF Claim as an Administrative Claim, ViHF's Claim will be paid in its entirety within one

                                                                      7 hundred and twenty (120) days after entry of an order finding that ViHF's Claim is an

                                                                      8 Administrative Claim.

                                                                      9                  7.     Class 1G – Leasing Associates of Barrington
                                                                     10           Class 1G consists of the Claim asserted by Leasing Associates of Barrington

                                                                     11 (“LAB”) in the amount of $1,935.20 which is purportedly secured by an ADVIA 560
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 Hematology System.
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13                         a.     Impairment and Voting

                                                                     14           Class 1G is Impaired by the Plan since the treatment of this Class will affect the
                                Tel 714-966-1000




                                                                     15 legal, equitable, or contractual rights of LAB. Accordingly, this Class is entitled to vote to

                                                                     16 accept or reject the Plan in accordance with the Plan Solicitation Order.

                                                                     17                         b.     Treatment

                                                                     18           Class 1G shall be paid in full in Cash in equal monthly installments within three (3)

                                                                     19 months of the Effective Date.

                                                                     20                  8.     Class 1H – General Electric Capital Corporation
                                                                     21           Class 1H consists of the Claim asserted by General Electric Healthcare Financial

                                                                     22 Services (“GE HFS”) in the amount of $147,509.69 which is purportedly secured by a GE

                                                                     23 Healthcare GE Optima CT660 System.

                                                                     24                         a.     Impairment and Voting

                                                                     25           Class 1H is Impaired by the Plan since the treatment of this Class will affect the

                                                                     26 legal, equitable, or contractual rights of GE HFS. Accordingly, this Class is entitled to vote

                                                                     27 to accept or reject the Plan in accordance with the Plan Solicitation Order.

                                                                     28                         b.     Treatment
                                                                          1243457.2                                     19                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                              Doc 753



                                                                      1           Class 1H shall be paid in full in Cash in equal monthly installments within eighty

                                                                      2 four (84) months of the Effective Date.

                                                                      3

                                                                      4           B.     Class 2 – Post-Petition Contracts Not Terminated
                                                                      5           Class 2 is comprised of the Claims listed in Exhibit 5.

                                                                      6                  1.     Impairment and Voting
                                                                      7           Class 2 is Impaired by this Plan since the treatment of this Class will affect the

                                                                      8 legal, equitable, or contractual rights of the holders of Class 2 Claims. Accordingly, this

                                                                      9 Class is entitled to vote to accept or reject the Plan in accordance with the Plan

                                                                     10 Solicitation Order.

                                                                     11                  2.     Treatment
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12           In full satisfaction, release and discharge of the Class 2 Claims, holders of Class 2
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 Claims shall receive distributions under the Plan equal to 12% of its claim, as listed in

                                                                     14 Exhibit 5, over eighty four (84) months.
                                Tel 714-966-1000




                                                                     15           C.     Class 3 – Terminated Post-Petition Contract Claims
                                                                     16           Class 3 consists of the Claims listed in Exhibit 6 of the Plan Exhibits.

                                                                     17                  1.     Impairment and Voting
                                                                     18           Class 3 is Impaired by the Plan since the treatment of this Class will affect the

                                                                     19 legal, equitable, or contractual rights of the holders of Class 3 Claims. Accordingly, this

                                                                     20 Class is entitled to vote to accept or reject the Plan in accordance with the Plan

                                                                     21 Solicitation Order.

                                                                     22                  2.     Treatment
                                                                     23           In full satisfaction, release and discharge of the Class 3 Claims, holders of Class 3

                                                                     24 Claims shall receive distributions under the Plan equal to 12% of its claim, as listed in

                                                                     25 Exhibit 6, over eighty four (84) months.

                                                                     26                  3.     Class 5 Election
                                                                     27           Holders of Terminated Post-Petition Contract Claims in Class 3 may elect to have

                                                                     28 their Claim(s) treated as Class 5 Claim(s) by so noting on the Ballot. Any Class 3 Claim
                                                                          1243457.2                                      20                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                                 Case 16-10015                                                    Doc 753



                                                                      1 electing treatment under Class 5 shall irrevocably forfeit its status as a Class 3

                                                                      2 Terminated Post-Petition Contract Claim and the holder of such Claim shall be deemed to

                                                                      3 have accepted payment as a holder of a Claim in Class 5 in full satisfaction, release and

                                                                      4 discharge of their Claim.

                                                                      5           D.     Class 4 – General Unsecured Claims
                                                                      6           Class 4 is comprised of the Claims listed in Exhibit 7.6
                                                                      7                  1.      Impairment and Voting
                                                                      8           Class 4 is Impaired by this Plan since the treatment of this Class will affect the

                                                                      9 legal, equitable, or contractual rights of the holders of Class 4 Claims. Accordingly, this

                                                                     10 Class is entitled to vote to accept or reject the Plan in accordance with the Plan

                                                                     11 Solicitation Order.
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12                  2.      Treatment
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13           In full satisfaction, release and discharge of the Class 2 Claims, holders of Class 2

                                                                     14 Claims shall receive distributions under the Plan equal to 12% of its claim, as listed in
                                Tel 714-966-1000




                                                                     15 Exhibit 7, over eighty four (84) months.

                                                                     16                  3.      Class 5 Election
                                                                     17           Holders of General Unsecured Claims in Class 4 may elect to have their Claim(s)

                                                                     18 treated as Class 5 Claim(s) by so noting on the Ballot. Any Class 4 Claim electing

                                                                     19 treatment under Class 5 shall irrevocably forfeit its status as a Class 4 General Unsecured

                                                                     20 Claim and the holder of such Claim shall be deemed to have accepted payment as a

                                                                     21 Class 5 Claim in full satisfaction, release and discharge of their Claim.

                                                                     22           E.     Class 5 – Convenience Claims
                                                                     23           Class 5 is comprised of the Claims in an amount of $250.00 or less. A list of all

                                                                     24 Class 5 Claims is set forth in Exhibit 8.

                                                                     25                  1.      Impairment and Voting
                                                                     26

                                                                     27       6
                                                                             Exhibit 7 does not include any estimate(s) on account of the potential General Unsecured Claim of
                                                                        Optum, if any. If the Bankruptcy Court rules that Optum is entitled to an allowed General Unsecured Claim,
                                                                     28 such Claim shall be entitled to a pro rata portion of any distributions to Class 4.
                                                                          1243457.2                                          21                            THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                              Doc 753



                                                                      1           Class 5 is Impaired by this Plan since the treatment of this Class will affect the

                                                                      2 legal, equitable, or contractual rights of the holders of Class 5 Claims. Accordingly, this

                                                                      3 Class is entitled to vote to accept or reject the Plan in accordance with the Plan

                                                                      4 Solicitation Order.

                                                                      5                  2.     Treatment
                                                                      6           In full satisfaction, release and discharge of the Class 5 Claims, holders of Class 5

                                                                      7 Claims shall receive Cash on the Effective Date, or as soon thereafter as practicable, in

                                                                      8 an amount equal to the lesser of (a) the amount of their Allowed Class 4 Claims or (b)

                                                                      9 $100.00.

                                                                     10 V.        ACCEPTANCE OR REJECTION; CRAMDOWN
                                                                     11           A.     Voting of Claims
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12           Each holder of an Allowed Claim classified into Classes 1A, 1B, 1C, 1E, 1F, 1G,
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 1H, 2, 3, 4, and 5 shall be entitled to vote each such Claim to accept or reject this Plan.

                                                                     14           With respect to any Class of Impaired Claims that fails to accept this plan, the
                                Tel 714-966-1000




                                                                     15 District intends to request that the Bankruptcy Court nonetheless confirm this Plan

                                                                     16 pursuant to the so-called "cramdown" powers set forth in section 1129(b).

                                                                     17 VI.       TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                                                                     18           A.     Assumption of Executory Contracts and Unexpired Leases
                                                                     19           Without the need to file any further motions, the District intends to assume and will

                                                                     20 assume as of the Effective Date all executory contracts and unexpired leases to which it is

                                                                     21 a party and which was entered into prior to the Petition Date, except (i) for those

                                                                     22 unexpired leases and executory contracts specifically identified in subsection C. below or

                                                                     23 (ii) as otherwise provided in this Plan.

                                                                     24           B.     Cure Payments
                                                                     25           To cure any purported default or arrears under the executory contracts and

                                                                     26 unexpired leases the District plans to assume through the Plan, the District shall make the

                                                                     27

                                                                     28
                                                                          1243457.2                                      22                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                                    Case 16-10015                                                      Doc 753



                                                                      1 cure payments listed on Exhibit 9.7 The Bankruptcy Court shall resolve all disputes

                                                                      2 regarding: (i) the amount of any cure payment to be made in connection with the

                                                                      3 assumption of any contract or lease; (ii) the ability of the District to provide “adequate

                                                                      4 assurance of future performance” within the meaning of section 365 under the contract or

                                                                      5 lease to be assumed; and (iii) any other matter pertaining to such assumption and

                                                                      6 assignment. If any party to an executory contract or unexpired lease that is to be assumed

                                                                      7 by the District asserts that the proposed cure payment is insufficient or some other

                                                                      8 performance is required to assume the subject contract or lease, such party shall file with

                                                                      9 the Bankruptcy Court and serve upon the District a written statement and accompanying

                                                                     10 declaration in support thereof specifying the basis for its position and accounting for the

                                                                     11 purported amount owing under the subject contract or lease not later than thirty (30) days
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 before the Confirmation Hearing. The failure to timely file and serve such a statement
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 shall be deemed to be a waiver of any and all objections to the proposed assumption,

                                                                     14 including, without limitation, any objection pertaining to the adequacy of the proposed cure
                                Tel 714-966-1000




                                                                     15 payment.

                                                                     16             C.       Rejection of Executory Contracts and Unexpired Leases8
                                                                     17             Without the need to file any further motions, the District elects to reject and shall be

                                                                     18 deemed to have rejected as of the Effective Date the following executory contracts and

                                                                     19 unexpired leases:9

                                                                     20                     Master Lease Agreement dated as of November 13, 2012 between the
                                                                     21                      District, as lessee, and General Electric Capital Corporation, as lessor, and

                                                                     22

                                                                     23       7
                                                                             If an executory contract or unexpired lease is not identified on Exhibit 9, the District shall not make any
                                                                        cure payment to any party or parties to such agreement as the District does not have any record of any
                                                                     24 outstanding amount owing under the subject agreement. The omission of the subject contract or lease,
                                                                        however, shall not in any way affect the assumption of the subject agreement by and through the Plan.
                                                                     25       8
                                                                               The Management Services Agreement (“MSA”) by and between the District and HCCA was rejected
                                                                        via stipulation prior to the preparation and submission of the Plan. See Docket No. 377. As such, the MSA is
                                                                     26
                                                                        not listed in this section. The exclusion of the MSA shall not in any way alter the prior rejection of the MSA or
                                                                        the agreement(s) of the District and HCCA relation to such rejection.
                                                                     27
                                                                              9
                                                                                  Any reference contained herein to an agreement as a "lease" shall not constitute an admission
                                                                     28 regarding whether the subject constitutes "true lease" under applicable law.
                                                                          1243457.2                                             23                             THIRD AMENDED PLAN
Filed 11/08/19                                                                                               Case 16-10015                                          Doc 753



                                                                     1                    all other leases based thereon, pertaining to, among other things, a Proteus

                                                                     2                    X Ray XR/a 65W Radiographic System;

                                                                     3                   Lease dated March 7, 2013 between the District, as lessee, and Thermo
                                                                     4                    Fisher Financial Services, Inc., as lessor, and/or Bank of the West, as

                                                                     5                    assignee of Thermo Fisher Financial Services, Inc., pertaining to an Abbott

                                                                     6                    iSTAT 1 Upgrade from 200 Series and related equipment and

                                                                     7                    documentation;

                                                                     8                   Agreement dated October 9, 2014, between the District and Thermo Fisher
                                                                     9                    Financial Services, Inc., pertaining to a VITROS 350 Chemistry System;

                                                                     10                  Lease between the District, as lessee, and Healthland, Inc., as lessor,
                                                                     11                   pertaining to certain medical billing hardware and software;
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12               
                                 650 Town Center Drive, Suite 600




                                                                                          Lease No. x005 between the District, as lessee, and Canon Financial
                                    Costa Mesa, California 92626




                                                                     13                   Services, as lessor, pertaining to Canon ImageRunner 1730iF (serial

                                                                     14                   number x4453);

                                                                                      
                                Tel 714-966-1000




                                                                     15                   Lease No. x006 between the District, as lessee, and Canon Financial
                                                                     16                   Services, as lessor, pertaining to Canon ImageRunner Advance 6255 (serial

                                                                     17                   number x1950);

                                                                     18                  Lease No. x007 between the District, as lessee, and Canon Financial
                                                                     19                   Services, as lessor, pertaining to Canon ImageRunner 1730iF (serial

                                                                     20                   number x4451);

                                                                     21                  Lease no. x008 between the District, as lessee, and Canon Financial
                                                                     22                   Services, as lessor, pertaining to IRA 4235 (serial number x1785), IRA

                                                                     23                   1025iF (serial number x5469), IRA 400iF (serial number x2533), IRA 400iF

                                                                     24                   (serial number x1857), IRA 400iF (serial number x1862), and IR 1730iF

                                                                     25                   (service only) (serial number x5155);

                                                                     26                  Agreement between the District and Celleration Inc.;
                                                                     27                  Agreement between the District, as employer, and Dr. Kenneth L. Saeger,
                                                                     28                   as employee;
                                                                          1243457.2                                     24                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                                Case 16-10015                                             Doc 753



                                                                      1                   Agreement between the District, as employer, and Dr. Milton R. Jones, as
                                                                      2                    employee;

                                                                      3                   Agreement between the District, as employer, and Dr. Steve Chong Luo, as
                                                                      4                    employee;

                                                                      5                   Service Agreement between the District and Laboratory Specialists
                                                                      6                    International, as service provider;

                                                                      7                   Lease between the District, as lessee, and Marlin Leasing Corporation, as
                                                                      8                    lessor, pertaining to certain medical equipment, including a Horiba Medical

                                                                      9                    Pentra 60 C+, two Unimac Natural Gas Dryers, and one Ultrascan table;

                                                                     10                   Agreement between the District and T System, Inc; and
                                                                     11                   Agreement between the District and Tosoh Bioscience, Inc.
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12           D.       Claims Arising from Rejection
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13           Unless otherwise agreed by the District and the counterparty or counterparties to

                                                                     14 the subject contract or lease, proofs of Claim arising from the rejection of executory
                                Tel 714-966-1000




                                                                     15 contracts or unexpired leases must be filed with the Bankruptcy Court and served on the

                                                                     16 District no later than thirty (30) days after the Effective Date. The failure to properly and

                                                                     17 timely assert a rejection damages Claim pursuant to this Section VI.D. shall result in such

                                                                     18 Claim being forever barred and rendered unenforceable against the District or its assets,

                                                                     19 properties, or interests in property. Unless otherwise ordered by the Bankruptcy Court, all

                                                                     20 such Claims that are timely filed as provided herein shall be classified into Class 4

                                                                     21 (General Unsecured Claims) and treated accordingly.

                                                                     22 VII.      IMPLEMENTATION AND MEANS FOR IMPLEMENTATION OF THIS PLAN
                                                                     23           Under the Plan, the District shall be required to make Cash disbursements totaling

                                                                     24 approximately $6,019,604 to the holders of Allowed Claims over a term of approximately

                                                                     25 ten (10) years while paying an estimated $10,000,000 per year in revenues for the costs

                                                                     26 and expenses associated with maintaining the operations of the District’s facilities and

                                                                     27 services, including, without limitation, costs associated with staffing, supplies and

                                                                     28 equipment, and capital expenditures for the acquisition of new property and maintenance
                                                                          1243457.2                                       25                       THIRD AMENDED PLAN
Filed 11/08/19                                                                                                Case 16-10015                                                Doc 753



                                                                     1 of current property. As discussed in greater detail in the Disclosure Statement, the Plan

                                                                     2 will be funded utilizing the following sources:

                                                                     3                   Cash on Hand. The District estimates that it will have approximately
                                                                     4                    $574,100 in cash on hand on the Effective Date.

                                                                     5                   Operations. The District estimates that it will generate approximately
                                                                     6                    $10,500,000 per year as of the Effective Date from the operations, and

                                                                     7                    ramping up to $15,000,000 per year by 2026.

                                                                     8                   Federal Grants. The District estimates that it will receive approximately
                                                                     9                    $540,000 per year in federal grants through its partnership with Merchant

                                                                     10                   McIntyre, a federal funding lobbying group, and that funds will begin to arrive

                                                                     11                   in 2020.
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12               
                                 650 Town Center Drive, Suite 600




                                                                                          Los Angeles Department of Water and Power ("LADWP"). The District
                                    Costa Mesa, California 92626




                                                                     13                   estimates that it will receive funding from LADWP beginning in 2020 and

                                                                     14                   lasting approximately five (5) years in the amount of approximately
                                Tel 714-966-1000




                                                                     15                   $1,000,000 per year.

                                                                     16                  Great Basin Air Pollution Control District ("GBAPCD"). The District estimates
                                                                     17                   that it will receive a block grant from GBAPCD in the approximate amount of

                                                                     18                   $600,000 in 2020.

                                                                     19                  Ad Valorem Tax. The District receives Ad Valorem taxes and other related
                                                                     20                   taxes totaling approximately $540,000 per year. Additionally approximately

                                                                     21                   $600,000 in Ad Valorem taxes have accumulated. These taxes are allegedly

                                                                     22                   security for ViHF's claim and, if the Court finds that ViHF's claim is secured,

                                                                     23                   will be used to pay down ViHF's claim, and any Ad Valorem taxes collected

                                                                     24                   after ViHF's claim is paid in full will be used to fund the Plan. If the Court

                                                                     25                   rules that ViHF does not have a secured claim, these Ad Valorem taxes will

                                                                     26                   be used to fund the Plan.

                                                                     27                  Parcel tax. The District receives parcel taxes in the approximate amount of
                                                                     28                   $375,000 per year.
                                                                          1243457.2                                       26                          THIRD AMENDED PLAN
Filed 11/08/19                                                                                                Case 16-10015                                                  Doc 753



                                                                      1                  Toiyabe Project. The District is working with the Toiyabe tribe in order to
                                                                      2                   become the provider of health services for the tribe.

                                                                      3                  Litigation Proceeds. As discussed supra, the District intends to commence
                                                                      4                   litigation against certain individuals and entities. If successful, the District

                                                                      5                   may obtain damages. Such funds will be available for the payment of Claims

                                                                      6                   under the Plan and the maintenance of the District’s operations.

                                                                      7                   Furthermore, there are significant funds in the form of tax revenues that may

                                                                      8                   be released to help fund the Plan in the event of a beneficial outcome for the

                                                                      9                   District in the ViHF Adversary and/or Motion to Estimate Claims.

                                                                     10           In sum, pursuant to the Plan, the District shall have approximately $574,100 in

                                                                     11 cash on hand on the Effective Date and $10,500,000 per year in revenues as of the
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 Effective Date from the operations, and ramping up to $15,000,000 per year by 2026 in
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 revenues per year. As a result, and as the projections reflect, the District shall be able to

                                                                     14 maintain operations so that it can continue providing desperately needed medical
                                Tel 714-966-1000




                                                                     15 treatment to the community at large and make all payments required under the Plan.

                                                                     16 VIII.     RESERVATION OF RIGHTS OF ACTION
                                                                     17           All of the District’s claims, causes of action, rights of recovery, rights of offset, rights

                                                                     18 of recoupment, rights to refunds, and similar rights shall be retained by the District. The

                                                                     19 failure to list in the Disclosure Statement any potential or existing Right of Action retained

                                                                     20 by the District is not intended to and shall not limit the rights of the District to pursue any

                                                                     21 such action. Unless a Right of Action is expressly waived, relinquished, released,

                                                                     22 compromised, or settled (in this Plan or otherwise), the District expressly reserves all

                                                                     23 Rights of Action for later adjudication and, as a result, no preclusion doctrine, including the

                                                                     24 doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel

                                                                     25 (judicial, equitable, or otherwise), or laches, shall apply to such Rights of Action upon or

                                                                     26 after the confirmation or consummation of this Plan or the Effective Date. In addition, the

                                                                     27 District expressly reserves the right to pursue or adopt against any other entity any claims

                                                                     28 alleged in any lawsuit in which the District is a defendant or an interested party.
                                                                          1243457.2                                        27                          THIRD AMENDED PLAN
Filed 11/08/19                                                                                               Case 16-10015                                                 Doc 753



                                                                      1 IX.       DISTRIBUTIONS
                                                                      2           A.     Disbursing Agent
                                                                      3           On and after the Effective Date, the District shall serve as disbursing agent for

                                                                      4 payments to be made under this Plan in accordance with section 944. Notwithstanding,

                                                                      5 the District may retain one or more agents to perform or assist it in making distributions

                                                                      6 pursuant to this Plan, which agents may serve without bond. The District may provide

                                                                      7 reasonable compensation to any such agent(s) without further notice or Bankruptcy Court

                                                                      8 approval.

                                                                      9           B.     Delivery of Distributions
                                                                     10           All distributions to any holder of an Allowed Claim shall be made at the address of

                                                                     11 such holder as set forth in the books and records of the District or its agents unless (i) the
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 holder has designated an alternate address for payment in a proof of Claim filed with
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 Bankruptcy Court or (ii) specifies an alternate address on its Ballot. Any and all

                                                                     14 notifications of address changes and all address confirmations should be mailed to: Ryan
                                Tel 714-966-1000




                                                                     15 W. Beall at Weiland Golden Goodrich LLP, 650 Town Center Drive, Suite 600, Costa

                                                                     16 Mesa, California 92626, or rbeall@wgllp.com.

                                                                     17           C.     Undeliverable Distributions
                                                                     18                  1.     Holding of Undeliverable Distributions
                                                                     19           If any distribution to a holder of an Allowed Claim is returned to the District or its

                                                                     20 agent as undeliverable, no further distributions shall be made to such holder unless and

                                                                     21 until the District is notified in writing of such holder’s then-current address. Unless and

                                                                     22 until the District is so notified, such distribution shall be deemed to be “Unclaimed

                                                                     23 Property” and shall be set aside and held in a segregated account to be administered

                                                                     24 pursuant to Section IX.

                                                                     25                  2.     Notification and Forfeiture of Unclaimed Property
                                                                     26           On the first anniversary of the Effective Date, the District will file with the

                                                                     27 Bankruptcy Court a list of Unclaimed Property, together with a schedule that identified the

                                                                     28 name and last-known address of the individuals and entities entitled to the Unclaimed
                                                                          1243457.2                                       28                          THIRD AMENDED PLAN
Filed 11/08/19                                                                                               Case 16-10015                                               Doc 753



                                                                      1 Property. The District shall not be otherwise required to attempt to locate any such

                                                                      2 individual or entity. On the second anniversary of the Effective Date, all remaining

                                                                      3 Unclaimed Property and accrued interest or dividends earned thereon will be remitted to

                                                                      4 and vest in the District. Additionally, such individuals and entities shall be deemed to have

                                                                      5 waived and forfeited their right to any future payments under the Plan and such funds

                                                                      6 shall be retained by the District. Notwithstanding the non-payment of any forfeited Claims,

                                                                      7 such Claims shall be deemed satisfied and discharged as if paid pursuant to the terms of

                                                                      8 the Plan.

                                                                      9           D.    Distribution of Cash
                                                                     10           Any payment of Cash to be made by the District or its agent pursuant to this Plan

                                                                     11 shall be made by check drawn on a domestic bank or by wire transfer, at the sole option
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 of the District.
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13           E.    Timeliness of Payments
                                                                     14           Any payments or distributions to be made pursuant to this Plan shall be deemed to
                                Tel 714-966-1000




                                                                     15 be timely made if made within fourteen (14) Business Days after the date(s) specified in

                                                                     16 this Plan. Whenever any distribution to be made under this Plan is due on a day that is not

                                                                     17 a Business Day, such distribution instead shall be made, without interest, on the

                                                                     18 immediately succeeding Business Day, but shall be deemed to have been made on the

                                                                     19 date due.

                                                                     20           F.    Default and Cure
                                                                     21           In the event the District fails to make any payment required under this Plan in a

                                                                     22 timely manner, the affected creditors shall serve the District with a notice of default not

                                                                     23 later than thirty (30) days after the purported default along with any documentation

                                                                     24 supporting the allegation of an alleged default. Not later than sixty (60) days after receipt

                                                                     25 of the notice of default, the District shall either (i) cure the default or (ii) serve the affected

                                                                     26 creditor(s) with a statement and supporting documentation contesting the allegation of

                                                                     27 default. In the event the District contests an alleged default, not later than five (5)

                                                                     28 Business Days after serving a response to a purported default, the District shall file a
                                                                          1243457.2                                      29                          THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                                 Doc 753



                                                                      1 motion with the Bankruptcy Court requesting a resolution of the dispute relating to the

                                                                      2 alleged default and set the motion for hearing on the first available hearing date not

                                                                      3 sooner than fourteen (14) days after filing the motion. If the Bankruptcy Court rules that

                                                                      4 the non-payment constitutes an event of default under the Plan, the District shall cure the

                                                                      5 purported default not later than five (5) Business Days following the entry of a Final Order

                                                                      6 of the Bankruptcy Court adopting the finding with respect to the purported default.

                                                                      7           G.     Compliance with Tax Requirements
                                                                      8           Any and all distributions pursuant to the Plan shall be subject to any applicable tax

                                                                      9 withholding and reporting requirements imposed on it by any governmental unit. In

                                                                     10 connection with each distribution which requires the filing of an information return (such as

                                                                     11 Internal Revenue Service Form 1099 or 1042) or withholding, the District shall file such
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 information return with the Internal Revenue Service and provide any required statements
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 in connection therewith to the recipients of such distribution, or effect any such withholding

                                                                     14 and deposit all moneys so withheld to the extent required by law. With respect to any
                                Tel 714-966-1000




                                                                     15 entity from whom a tax identification number, certified tax identification number, or other

                                                                     16 tax information is required by law to avoid withholding has not been received by the

                                                                     17 District at the time the district is to be made, the District, at its sole option, may withhold

                                                                     18 the amount required and distribute the balance to such entity or the District may decline to

                                                                     19 make such distribution(s) until the information is received.

                                                                     20           H.     Time Bar to Cash Payments
                                                                     21           Checks issued by the District on account of Allowed Claims will be null and void if

                                                                     22 not negotiated with ninety (90) days from and after the date of issuance thereof. Requests

                                                                     23 for reissuance of any check shall be submitted in writing to: Ryan W. Beall at Weiland

                                                                     24 Golden Goodrich LLP, 650 Town Center Drive, Suite 600, Costa Mesa, California 92626,

                                                                     25 or via email addressed to rbeall@wgllp.com. Any request for reissuance of an expired

                                                                     26 check must be not later than 180 calendar days following the initial issuance of the subject

                                                                     27 check. After such date, the amounts stated in the voided check(s) shall be deemed

                                                                     28 forfeited and the District shall retain such funds. Any amounts forfeited pursuant to the
                                                                          1243457.2                                     30                         THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                              Doc 753



                                                                      1 preceding sentence shall be deemed paid to and received by the subject claimant for

                                                                      2 purposes of calculating the amounts owing to such creditor under the Plan.

                                                                      3           I.     No De Minimis Distributions
                                                                      4           With the exception of Class 5 Claims (Convenience Class Claims), no payment of

                                                                      5 less than ten dollars (US$10.00) will be made by the District on account of any Allowed

                                                                      6 Claim.

                                                                      7           J.     No Distributions on Account of Disputed Claims or Disallowed Claims
                                                                      8           Notwithstanding anything to the contrary in this Plan, no distributions shall be made

                                                                      9 on account of any part of any Disputed Claim or Disallowed Claim unless and until such

                                                                     10 Claim becomes an Allowed Claim and only to the extent such Claim constitutes an

                                                                     11 Allowed Claim. Distributions made after the Effective Date with respect to Claims that
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 were not Allowed Claims as of the Effective Date, but are later determined to be Allowed
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 Claims, shall be deemed to have been made on time and in accordance with the terms of

                                                                     14 the Plan.
                                Tel 714-966-1000




                                                                     15           If any distributions are made prior to the resolution of a dispute pertaining to a

                                                                     16 Claim, the portion that would be payable on account of such Claim if such Claim was an

                                                                     17 Allowed Claim, shall be held in a segregated bank account. If the Claim is subsequently

                                                                     18 adjudicated to be an Allowed Claim, the segregated funds shall be distributed to the

                                                                     19 holder of such Claim. Any interest accrued on account of the segregated funds shall be

                                                                     20 paid to and retained by the District.

                                                                     21           K.     No Post-Petition Date Accrual
                                                                     22           Unless otherwise specifically provided in the Plan, specifically agreed to by the

                                                                     23 District in writing, or allowed by order of the Bankruptcy Court, the District will not be

                                                                     24 required to pay to any holder of a Claim any interest, penalty or late charge accruing with

                                                                     25 respect to such Claim on or after the Petition Date.

                                                                     26 X.        DISPUTED CLAIMS; OBJECTIONS TO CLAIMS; PROSECUTION OF
                                                                     27           OBJECTIONS TO DISPUTED CLAIMS
                                                                     28           A.     Claim Objection Deadline; Prosecution of Objections
                                                                          1243457.2                                      31                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                                 Doc 753



                                                                      1           The District shall have the right to object to the allowance of Claims filed with the

                                                                      2 Bankruptcy Court with respect to which liability or allowance is disputed in whole or in

                                                                      3 part. Unless otherwise ordered by the Bankruptcy Court, the District shall file and serve

                                                                      4 any such objections to Claims (whether by motion or commencement of an adversary

                                                                      5 proceeding) by not later than one hundred and eighty (180) days after the Effective Date

                                                                      6 (or, in the case of Claims properly filed after the Effective Date, by not later than one

                                                                      7 hundred and eighty (180) days after the date of filing of such Claims).

                                                                      8           B.     Reserves, Payments and Distributions with Respect to Disputed
                                                                      9                  Claims
                                                                     10           At such time as a Disputed Claim becomes an Allowed Claim, in whole or in part,

                                                                     11 the District or its agent shall distribute to the holder thereof the distributions, if any, to
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 which such holder is then entitled under the Plan in the manner set forth in the Plan. Such
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 distributions, if any, shall be made as soon as practicable after the date that the order or

                                                                     14 judgment of the Bankruptcy Court allowing such Claim becomes a Final Order, but in no
                                Tel 714-966-1000




                                                                     15 event more than sixty (60) days thereafter, unless otherwise provided in the Plan, order of

                                                                     16 the Bankruptcy Court, or agreement between the District and the subject Claim holder.

                                                                     17 Unless otherwise specifically provided in the Plan or allowed by order of the Bankruptcy

                                                                     18 Court, no interest will be paid on Disputed Claims that later become Allowed Claims.

                                                                     19 XI.       EFFECT OF CONFIRMATION
                                                                     20           A.     Discharge of the District
                                                                     21           Pursuant to section 944, upon the substantial consummation of this Plan, the

                                                                     22 District shall be discharged from all debts (as defined in the Bankruptcy Code) of the

                                                                     23 District and Claims against the District other than (i) any debt specifically and expressly

                                                                     24 excepted from discharge by this Plan or the Confirmation Order and (ii) any debt owed to

                                                                     25 an entity that, before the confirmation of this Plan, had neither notice nor actual

                                                                     26 knowledge of the Chapter 9 Case. Substantial consummation, as defined in 11 U.S.C. §

                                                                     27 1101(2), shall mean: (1) a transfer of all or substantially all of the property proposed by the

                                                                     28 Plan to be transferred; (2) assumption by the District or by any successor to the District
                                                                          1243457.2                                      32                          THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                           Doc 753



                                                                      1 under the Plan of the business or of the management of all or substantially all of the

                                                                      2 property dealt with by the Plan; and (3) commencement of Distributions under the Plan.

                                                                      3 Upon substantial consummation of the Plan, the District shall file with the Court and serve

                                                                      4 upon all interested parties a notice of substantial consummation of the Plan.

                                                                      5           The rights afforded in this Plan and the treatment of all holders of Claims, whether

                                                                      6 Impaired or Unimpaired, shall be in exchange for and in complete satisfaction, discharge

                                                                      7 and release of all Claims of any nature whatsoever arising on or before the Effective Date,

                                                                      8 known or unknown, including any interest accrued or expenses incurred thereon from and

                                                                      9 after the Petition Date, whether against the District or any of its properties, assets or

                                                                     10 interests in property. Except as otherwise provided herein, upon the Effective Date, all

                                                                     11 Claims against the District shall be deemed satisfied, discharged, and released in full,
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 whether Impaired or Unimpaired.
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13           B.    Injunction
                                                                     14           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS PLAN, ALL
                                Tel 714-966-1000




                                                                     15 ENTITIES WHO HAVE HELD, HOLD OR MAY HOLD PRE-CONFIRMATION DATE

                                                                     16 CLAIMS SHALL BE PERMANENTLY ENJOINED FROM AND AFTER THE

                                                                     17 CONFIRMATION DATE FROM: (I) COMMENCING OR CONTINUING IN ANY MANNER

                                                                     18 ANY ACTION OR OTHER PROCEEDING OF ANY KIND WITH RESPECT TO ANY

                                                                     19 SUCH PRE-CONFIRMATION DATE CLAIMS AGAINST THE DISTRICT OR ITS

                                                                     20 PROPERTY; (II) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING BY

                                                                     21 ANY MANNER OR MEANS ANY JUDGMENT, AWARD, DECREE OR ORDER

                                                                     22 AGAINST THE DISTRICT OR ITS PROPERTY WITH RESPECT TO SUCH PRE-

                                                                     23 CONFIRMATION DATE CLAIMS; (III) CREATING, PERFECTING, OR ENFORCING

                                                                     24 ANY LIEN OR ENCUMBRANCE OF ANY KIND AGAINST THE DISTRICT OR ITS

                                                                     25 PROPERTY; AND (IV) ASSERTING ANY RIGHT OF SETOFF, SUBROGATION OR

                                                                     26 RECOUPMENT OF ANY KIND AGAINST ANY OBLIGATION DUE TO THE DISTRICT

                                                                     27 WITH RESPECT TO ANY SUCH PRE-CONFIRMATION DATE CLAIMS.

                                                                     28           C.    Term of Existing Injunctions or Stays
                                                                          1243457.2                                     33                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                               Doc 753



                                                                      1           Unless otherwise provided, all injunctions or stays provided for in the Chapter 9

                                                                      2 Case pursuant to sections 105, 362, or 922, or otherwise, and in existence on the

                                                                      3 Confirmation Date, shall remain in full force and effect unless and until the District

                                                                      4 receives a discharge in accordance with Section XI.A.

                                                                      5           D.     Exculpation
                                                                      6           Except with respect to obligations specifically arising pursuant to or preserved in

                                                                      7 this Plan, no Exculpated Party shall have or incur, and each Exculpated Party is hereby

                                                                      8 released and exculpated from, any claim, obligation, cause of action or liability for any

                                                                      9 claim in connection with or arising prior to or on the Effective Date for any act taken in

                                                                     10 connection with, or related to, (i) the administration of the Chapter 9 Case, (ii) the

                                                                     11 negotiations, pursuit, confirmation, solicitation of votes for, consummation or
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 implementation of the Plan, (iii) the administration of the Plan or property to be distributed
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 under the Plan, (iv) the Cal. Gov’t Code § 53760 process or compliance therewith, (v) any

                                                                     14 document, release, contract, or other instrument entered into in connection with, or related
                                Tel 714-966-1000




                                                                     15 to, the Plan, and/or (vi) any other transaction contemplated by or entered into in

                                                                     16 connection with the Plan or entered into during the administration of the Chapter 9 Case;

                                                                     17 provided, however, that nothing in this Section XI.D. shall be deemed to release or

                                                                     18 exculpate any Exculpated Party for its willful misconduct or gross negligence. In all

                                                                     19 respects, each Exculpated Party shall be entitled to reasonably rely upon the advice of

                                                                     20 counsel with respect to its duties and responsibilities pursuant to the Plan.

                                                                     21           E.     Good Faith Compromise
                                                                     22           In consideration for the distributions and other benefits provided under this Plan,

                                                                     23 the provisions of this Plan, including, without limitation, the exculpation provision

                                                                     24 contained in Section XI.D. of this Plan, constitute a good faith compromise and settlement

                                                                     25 of all Claims, causes of action and/or controversies relating to the rights that a holder of a

                                                                     26 Claim may have with respect to the District, any distributions to be made pursuant to the

                                                                     27 Plan on account of any such Claim, and any and all Claims and causes of action of any

                                                                     28 party. The entry of the Confirmation Order constitutes the Bankruptcy Court’s approval, as
                                                                          1243457.2                                     34                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                               Doc 753



                                                                      1 of the Effective Date, of the compromise or settlement of all such Claims and/or

                                                                      2 controversies and the Bankruptcy Court’s finding that all such compromises or settlements

                                                                      3 are in the best interests of the District and the holders of Claims, and are fair, equitable,

                                                                      4 and reasonable.

                                                                      5 XII.      RETENTION OF AND CONSENT TO JURISDICTION
                                                                      6           Following the Effective Date, and in accordance with section 945, the Bankruptcy

                                                                      7 Court shall retain and have exclusive jurisdiction over any matter arising under the

                                                                      8 Bankruptcy Code and relating to the District and/or arising in or related to the Chapter 9

                                                                      9 Case or this Plan or the documents filed in support thereof, including, but not limited to:

                                                                     10           1. The assumption, assumption and assignment, or rejection of any executory

                                                                     11 contract or unexpired lease to which the District is a party or with respect to which the
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 District may be liable, and to hear, determine, and, if necessary, liquidate any Claims
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 arising therefrom;

                                                                     14           2. The entry or orders as may be necessary or appropriate to implement or
                                Tel 714-966-1000




                                                                     15 consummate the provisions of this Plan, and all other contracts, settlement agreements,

                                                                     16 instruments, releases, exculpations, and other agreements or documents related to this

                                                                     17 Plan;

                                                                     18           3. Any and all motions, adversary proceedings, applications, and contested or

                                                                     19 litigated matters that may be pending on the Effective Date or that, pursuant to the Plan,

                                                                     20 may be instituted by the District after the Effective Date or that are instituted by any holder

                                                                     21 of a Claim before or after the Effective Date concerning any matter based upon, arising

                                                                     22 out of, or relating to the Chapter 9 Case, whether or not such action is initially filed in the

                                                                     23 Bankruptcy Court or any other court, including, without limitation, the Optum Adversary;

                                                                     24           4. Distributions to holders of Allowed Claims pursuant to this Plan;

                                                                     25           5. Any objections to Claims or to proofs of Claim filed, both before and after the

                                                                     26 Effective Date, including any objections to the classification of any Claim, and motions to

                                                                     27 allow, disallow, determine, liquidate, classify, estimate or establish the priority of or

                                                                     28 secured or unsecured status of any Claim, in whole or in part;
                                                                          1243457.2                                     35                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                                Doc 753



                                                                      1           6. The entry of orders as may be appropriate in the event the Confirmation Order is

                                                                      2 for any reason stayed, revoked, modified, reversed or vacated;

                                                                      3           7. The entry of orders in aid of execution of this Plan, to the extent authorized by

                                                                      4 section 1142(b);

                                                                      5           8. Modifications to this Plan, the cure of any defect or omission, or the

                                                                      6 reconciliation any inconsistency in any order of the Bankruptcy Court, including the

                                                                      7 Confirmation Order;

                                                                      8           9. Disputes or controversies arising in connection with or relating to this Plan or the

                                                                      9 Confirmation Order or the interpretation, implementation, or enforcement of this Plan or

                                                                     10 the Confirmation Order or the extent of any entity’s obligations incurred in connection with,

                                                                     11 released, enjoined, or exculpated under this Plan or the Confirmation Order;
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12           10. The issuance of injunctions, entry and implementation of other orders, or such
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 other actions as may be necessary or appropriate to restrain interference by any entity

                                                                     14 with consummation or enforcement of this Plan;
                                Tel 714-966-1000




                                                                     15           11. Any other matters that may arise in connection with or are related to this Plan,

                                                                     16 the Disclosure Statement, the Confirmation Order, or any contract, instrument, release, or

                                                                     17 other agreement or document related to this Plan or the Disclosure Statement;

                                                                     18           12. Any other matter for any purpose specified in the Confirmation Order that is not

                                                                     19 inconsistent with the Bankruptcy Code; and

                                                                     20           13. Any and all disputes or controversies arising in connection with or relating to

                                                                     21 the terms or enforcement of any relevant agreements.

                                                                     22

                                                                     23

                                                                     24 XIII.     CONDITIONS PRECEDENT
                                                                     25           A.     Condition Precedent to Confirmation
                                                                     26           The Plan shall not be confirmed unless and until the following conditions precedent

                                                                     27 have been satisfied or waived: (1) the Plan satisfies the requirements of section 943(b) of

                                                                     28 the Bankruptcy Code, as applicable; (2) the District has received any and all
                                                                          1243457.2                                      36                        THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                             Doc 753



                                                                      1 authorizations, consents, regulatory approvals, rulings, no-action letters, opinions, and

                                                                      2 documents that are necessary to implement the Plan and that are required by law,

                                                                      3 regulation or order, including, but not limited to, those required under section 943(b)(6) of

                                                                      4 the Bankruptcy Code; and (3) the Bankruptcy Court enters a Confirmation Order in a form

                                                                      5 and substance satisfactory to the District.

                                                                      6           B.     Conditions Precedent to Effective Date
                                                                      7           The Effective Date shall not occur and this Plan shall be of no force and effect

                                                                      8 unless or until following conditions precedent have been satisfied or waived:

                                                                      9                  1.     Confirmation Order. The Confirmation Order shall have been
                                                                     10 entered, shall be in full force and effect, and shall be a Final Order.

                                                                     11                  2.     Plan Documents. All agreements and instruments contemplated by,
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 or to be entered into pursuant to, this Plan shall be in form and substance acceptable to
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 the District and shall have been duly and validly executed and delivered, or deemed

                                                                     14 executed by the parties thereto, and all conditions to their effectiveness shall have been
                                Tel 714-966-1000




                                                                     15 satisfied or waived.

                                                                     16                  3.     Timing. The Effective Date shall occur on the first Business Day after
                                                                     17 which the conditions set forth in Section XII.B are satisfied or waived.

                                                                     18           C.     Waiver of Conditions Precedent to Effective Date
                                                                     19           The District may waive in whole or in part any condition to the Effective Date of this

                                                                     20 Plan or the payment of any Claim on or as soon as practicable after the Effective Date.

                                                                     21 Any such waiver of a condition may be effected at any time, without notice or leave or

                                                                     22 order of the Bankruptcy Court and without any formal action, other than the filing of a

                                                                     23 notice of such waiver with the Bankruptcy Court.

                                                                     24           D.     Effect of Failure of Conditions
                                                                     25           In the event that the conditions to the Effective Date of this Plan have not been

                                                                     26 timely satisfied or waived, and upon notification submitted by the District to the Bankruptcy

                                                                     27 Court, (i) the Confirmation Order shall be vacated, (ii) no distributions under this Plan shall

                                                                     28 be made, (iii) the District and all holders of Claims shall be restored to the status quo ante
                                                                          1243457.2                                     37                         THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                               Doc 753



                                                                      1 as of the day immediately preceding the Confirmation Date as though the Confirmation

                                                                      2 Date never occurred, and (iv) all of the District’s obligations with respect to the Claims

                                                                      3 shall remain unchanged and nothing contained herein shall be deemed to constitute a

                                                                      4 waiver or release of any Claims by or against the District or any other entity or to prejudice

                                                                      5 in any manner the rights, remedies, or claims of the District or any entity in any further

                                                                      6 proceeding involving the District.

                                                                      7           E.    No Admission of Liability
                                                                      8           The Plan constitutes a settlement and compromise between and among the District

                                                                      9 and various parties. The Plan shall not be deemed an admission or concession with

                                                                     10 respect to any factual or legal contention, right, defense, or position taken by the District.

                                                                     11 XIV.      MISCELLANEOUS PROVISIONS
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12           A.    Dissolution of the Committee
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13           On the Effective Date, the Committee shall be released and discharged of and from

                                                                     14 all further authority, duties, responsibilities, and obligations relating to and arising from
                                Tel 714-966-1000




                                                                     15 and in connection with the Chapter 9 Case and the Committee shall be deemed dissolved

                                                                     16 and its appointment terminated. Any professionals retained by the Committee and/or the

                                                                     17 members thereof shall not be entitled to compensation or reimbursement of expenses for

                                                                     18 any services rendered or expenses incurred.

                                                                     19           B.    Severability
                                                                     20           If any term or provision of this Plan is held by the Bankruptcy Court or any other

                                                                     21 court of competent jurisdiction to be invalid, void, or unenforceable, the Bankruptcy Court,

                                                                     22 in each such case at the election of and with the consent of the District, shall have the

                                                                     23 power to alter and interpret such term or provision to make it valid or enforceable to the

                                                                     24 maximum extent practicable, consistent with the original purpose of the term or provision

                                                                     25 held to be invalid, void, or unenforceable, and such term or provision shall then be

                                                                     26 applicable as altered or interpreted. Notwithstanding any such holding, alteration, or

                                                                     27 interpretation, the remainder of the terms and provisions of this Plan shall remain in full

                                                                     28 force and effect and shall in no way be affected, impaired, or invalidated by such holding,
                                                                          1243457.2                                     38                         THIRD AMENDED PLAN
Filed 11/08/19                                                                                              Case 16-10015                                             Doc 753



                                                                      1 alteration, or interpretation. The Confirmation Order shall constitute a judicial

                                                                      2 determination and shall provide that each term and provision of this Plan, as it may have

                                                                      3 been altered or interpreted in accordance with the foregoing, is valid and enforceable

                                                                      4 pursuant to its terms.

                                                                      5           C.     Governing Law
                                                                      6           Except to the extent that the Bankruptcy Code or other federal law is applicable,

                                                                      7 the rights, duties, and obligations arising under this Plan shall be governed by and

                                                                      8 construed and enforced in accordance with the laws of the State of California, without

                                                                      9 giving effect to principles of conflicts of laws.

                                                                     10           D.     Effectuating Documents and Further Transactions
                                                                     11           Each of the officials and employees of the District is authorized to execute, deliver,
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 file, or record such contracts, instruments, releases, indentures, and other agreements or
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 documents and take such actions as may be necessary or appropriate to effectuate and

                                                                     14 further evidence the terms and provisions of this Plan.
                                Tel 714-966-1000




                                                                     15           E.     Acceleration of Payments
                                                                     16           The District in its sole and absolute discretion may accelerate the payment(s) of

                                                                     17 any or all of the payments required under the Plan without the need for further order of the

                                                                     18 Bankruptcy Court, so long as the acceleration of payment(s) does not render the District

                                                                     19 unable to pay operational expenses on a going forward basis or meet its obligations under

                                                                     20 the Plan. The accelerated payment of any Claim pursuant to this provision shall not result

                                                                     21 in any pre-payment penalty or premium or any additional liability for the District.

                                                                     22           F.     Delivery of Notices
                                                                     23           Unless otherwise provided herein, any and all notices required under this Plan shall

                                                                     24 be delivered to counsel for the District via email addressed to kadele@wgllp.com and

                                                                     25 jgolden@wgllp.com and by U.S. Mail, postage prepaid, addressed to:

                                                                     26                                 Southern Inyo Healthcare District
                                                                                                              c/o Jeffrey I. Golden
                                                                     27                                  Weiland Golden Goodrich LLP
                                                                                                        650 Town Center Drive, Suite 600
                                                                     28
                                                                          1243457.2                                     39                         THIRD AMENDED PLAN
Filed 11/08/19   Case 16-10015   Doc 753
